Exhibit 10.1 THE SECURITIES TO WHICH THIS AMENDMENT APPLIES, AND THE UNDERLYING SHARES TO WHICH THE PROMISSORY NOTE IS CONVERTIBLE INTO, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGS1TRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE AMENDMENT TO JAYHAWK ENERGY, INC. CONVERTIBLE PROMISSORY NOTE THIS AMENDMENT, made effective this 30thday of July, 2009, amends and modifies that certain Convertible Promissory Note dated July 30, 2008 in the original principal amount of .eight hundred thousand and no/100 dollars ($800,000.00) (the "Note") payable to Starshell Consultants Ltd. (the "Holder"). A copy of the Note is attached hereto. Jayhawk Energy, Inc. (the "Maker") executed and delivered the Note in connection with the extension of a loan in said amount on such date (the "Loan"). The Maker and Holder have agreed to amend the terms of the Note as provided in this Amendment. NOW, THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which being hereby acknowledged and affirmed, Maker and Holder do hereby agree that the Note is hereby amended as follows: 1.By extending the Maturity Date of the Note to July 30, 2010. 2.By providing that the interest accrued, through July 30. 2009, on the principal of the Note (the "Interest") shall be converted, by way of the execution of the Notice of Conversion attached hereto, into three hundred eighty thousand (384,000) shares of restricted common stock of Maker.
